Citation Nr: 1044983	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected diverticulosis.

2.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected degenerative disc disease, L5-S1, 
status post laminectomy.  

3.  Entitlement to a rating in excess of 30 percent for the 
Veteran's service-connected major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1990 to October 1996, 
and from October 2001 to September 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the benefits sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's service-connected diverticulosis is manifested 
by no more than moderate symptoms with frequent episodes of bowel 
disturbance and abdominal distress.  

2.  Prior to May 7, 2007, the Veteran's service-connected 
degenerative disc disease, L5-S1, was manifested by flexion 
greater than 60 degrees, without muscle spasms or guarding severe 
enough to result in an abnormal gait or abnormal spine contour.

3.  Since May 7, 2007, the Veteran's service-connected 
degenerative disc disease, L5-S1, has been manifested by forward 
flexion limited to 50 degrees, but greater than 30 degrees, and 
without ankylosis.  

4.  The Veteran's service-connected major depressive disorder, 
has been manifested by, at worst, occupation and social 
impairment with reduced reliability and productivity.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for diverticulosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Codes 7319, 7327 
(2010). 

2.  Prior to May 7, 2007, the criteria for a disability rating 
greater than 10 percent for degenerative disc disease, L5-S1, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5237 (2010).

3.  Beginning on May 7, 2007, the criteria for a disability 
rating of 20 percent for degenerative disc disease, L5-S1, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5237 (2010).

4.  The criteria for a disability rating of 50 percent, but not 
higher, for major depressive disorder are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1-4.14, 4.126, 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the Veteran's claims, the Board is required to 
ensure that the VA's "duty to notify" and "duty to assist" 
obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of a letter 
from the RO to the Veteran dated September 2005.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Notice should also address the rating criteria and effective date 
provisions that are pertinent to the Veteran's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In cases such as this, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden 
of demonstrating any prejudice from defective notice with respect 
to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of her claim such that any notice error did not affect 
the essential fairness of the adjudication now on appeal.  
Although she was not provided pre-adjudicatory notice that she 
would be assigned an effective date in accordance with the facts 
found as required by Dingess, with regard to her claims of 
entitlement to an initial ratings in excess of 10 percent for 
diverticulosis and in excess of 30 percent for major depressive 
disorder she was assigned an effective date of September 30, 
2005, the day after the Veteran's release from active service and 
the earliest date permitted by law.  38 U.S.C.A. § 5110(a).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the Veteran's claim for a rating in excess of 10 
percent for her service-connected degenerative disc disease, the 
Board notes that the United States Court of Appeals for Veterans 
Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), clarified VA's notice obligations in increased rating 
claims.  The Federal Circuit reversed the Veterans Court's 
decision in Vazquez-Flores, however, finding that VA is not 
required to tailor § 5103(a) notice to individual veterans or to 
notify them that they may present evidence showing the effect 
that worsening of a service-connected disability has on their 
employment and daily life for proper claims adjudication.  For an 
increased rating claim, section § 5103(a) now requires that the 
Secretary notify claimants generally that, to substantiate a 
claim, they must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in severity 
of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009 (holding that notice specific to individual 
Veterans is no longer required in increased compensation claims).  

In this case, the Board finds that any notice error with respect 
to Vazquez did not affect the essential fairness of the 
adjudication as the Veteran has demonstrated actual knowledge of 
what was necessary to substantiate her claims for an increased 
rating.  Specifically, the November 2006 Statement of the Case 
(SOC) specifically noted the rating criteria for degenerative 
disc disease and this has been followed by two subsequent 
adjudications in June 2007 and October 2007.  As such the Veteran 
had has a meaningful opportunity to participate in the 
development of her claim and the Board finds that no prejudice to 
the Veteran will result from proceeding with adjudication without 
additional notice or process.  Accordingly, the Board will 
proceed to the merits of the Veteran's appeal.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified and available post-service private and 
VA treatment records.  In addition, the Veteran was afforded VA 
examinations as to the severity of her service-connected 
disabilities.  These examinations were adequate because each was 
performed by a medical professional based on a review of claims 
file, solicitation of history and symptomatology from the 
Veteran, and a thorough examination of the Veteran.  The 
resulting diagnoses and rationales were consistent with the 
examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).



II.  Analysis

The Veteran has claimed entitlement to increased ratings for her 
service-connected diverticulosis, degenerative disc disease and 
major depressive disorder.  Essentially, the Veteran contends 
that the evaluations she has received for these conditions do not 
accurately reflect their severity.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected condition adversely affects 
her ability to function under the ordinary conditions of daily 
life, including employment, by comparing her symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. § 4.1.  In addition, separate ratings can be assigned 
for separate periods of time based on the facts found.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
Ap. 119 (1999). 

Diverticulosis

The Veteran first claimed entitlement to service connection for 
diverticulitis in August 2005.  The RO granted service connection 
for diverticulosis in a February 2006 rating decision and 
assigned a 10 percent disability evaluation effective September 
30, 2005, the day after the Veteran's release from her second 
term of service.  The Veteran submitted a Notice of Disagreement 
(NOD) with that disability rating in July 2006.  A Statement of 
the Case (SOC) was issued in November 2006.  In December 2006 the 
Veteran filed a Substantive Appeal (VA Form 9) perfecting her 
appeal on that issue. 

The Veteran's disability is currently rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7327-
7319.  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2010). 

Ratings under diagnostic codes 7301 to 7329, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

The Board notes that diverticulosis may be rated by analogy to 
diverticulitis.  Under Diagnostic Code 7327, diverticulitis is to 
be rated as irritable colon syndrome (Diagnostic Code 7319), 
peritoneal adhesions (Diagnostic Code 7301), or colitis, 
ulcerative (Diagnostic Code 7323), depending on the predominant 
disability picture.  In this case, however, there is no clinical 
evidence of record to indicate that the Veteran has any 
peritoneal adhesions or signs of ulcerative colitis.  

Under Diagnostic Code 7319, a 10 percent rating is warranted for 
moderate symptoms with frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent rating is the maximum 
rating and is warranted for severe episodes of diarrhea, or 
alternating diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319. 

The relevant evidence of record on this issue includes private 
treatment records, VA treatment records, VA examination reports 
and written statements from the Veteran.  Shortly after the 
Veteran's release from her first period of active service, in 
November 1996, the Veteran was afforded a general VA examination.  
At that time, a review of the Veteran's digestive system 
indicated normal bowel sounds, no hepatosplenomegaly and no 
tenderness.  

The Veteran was afforded an additional VA examination in December 
2005.  At that time, the examiner noted that the diverticulosis 
was diagnosed in September 2004, while the Veteran was in 
service.  She was treated with antibiotics and the condition 
resolved without further infection.  The Veteran stated that she 
has daily diarrhea, non-watery multiple soft stools with urgency.  
She denied any weight gain or loss, nausea, vomiting or fecal 
drainage and the examiner stated that there was no evidence of 
anemia.  The examiner's diagnosis was diverticulosis.  

VA treatment records from February 2006 indicate that the Veteran 
denied any diarrhea or abdominal pain, but records from October 
2006 indicate a finding of probably irritable bowel syndrome.   

The Veteran's most recent VA examination was provided in May 
2007.  During that examination the Veteran stated that she was 
taking daily medication for her diverticulosis.  Semi-liquid 
stool and a need to be close to a bathroom were noted.  The 
Veteran did not claim to have missed any work due to her 
diverticulosis.  The examiner noted that there were no 
significant effects on the Veteran's occupation or with regard to 
her usual daily activities.  

In a July 2007 written statement the Veteran stated that she was 
being seen by a physician at a VA Medical Center and that she had 
been prescribed medication for stomach cramping.  She also stated 
that her diverticulosis requires her to take numerous trips to 
the restroom each day, cutting into her effective time.  She also 
stated that she cannot go on long road trips or stray too far 
from a restroom.  

After a thorough review of the evidence of record, the Board 
finds that a rating in excess of 10 percent is not warranted for 
the Veteran's service-connected diverticulosis.  The Veteran's 
description of numerous trips to the bathroom, daily diarrhea, 
and not being able to stray far from a restroom, are entirely 
consistent with "frequent episodes of bowel disturbance."  
Moreover, her descriptions of stomach cramping and discomfort are 
generally consistent with moderate overall symptoms, and with 
frequent episodes of abdominal distress.  The Veteran does not 
allege, and the evidence does not indicate that she experiences 
alternating diarrhea and constipation.  While she believes that 
her symptoms are severe, the Board finds it particularly 
significant that the May 2007 examiner found that there were no 
significant effects on the Veteran's occupation or daily 
activities.  Moreover, the December 2005 examiner noted that 
there was no weight gain or loss, nausea, vomiting, or fecal 
drainage, and that there was no evidence of anemia.  Thus, there 
does not appear to be any objective evidence of health impairment 
beyond the symptoms reported.  

While the Veteran is competent to describe her symptoms, in fact, 
her descriptions are generally consistent with the medical 
findings, and do not suggest severe symptoms or more or less 
constant abdominal distress.  

In sum, the Board concludes that the symptoms do not more nearly 
approximate the criteria for the 30 percent rating, than they do 
for the 10 percent rating.  As such, the preponderance of 
evidence is against a rating in excess of 10 percent for the 
Veteran's service-connected diverticulosis.  

Degenerative Disc Disease

The Veteran first claimed entitlement to service connection for 
back pain in October 1996.  A January 1997 rating decision 
granted entitlement to service connection for degenerative disc 
disease, L5-S1, and assigned a 10 percent evaluation effective 
from October 9, 1996, the day after the Veteran's release from 
her first term of active service.  In August 2005 the Veteran 
filed a claim of entitlement to a rating in excess of 10 percent 
for that condition.  A February 2006 rating decision declined to 
grant a rating in excess of 10 percent.  The Veteran submitted a 
Notice of Disagreement (NOD) with that decision in June 2006.  A 
Statement of the Case (SOC) was issued in November 2006 and the 
Veteran filed a Substantive Appeal (VA Form 9) in December 2006, 
perfecting her appeal on that issue. 

The Veteran's service-connected degenerative disc disease, L5-S1, 
is currently rated as 10 percent under 38 C.F.R. § 4.119.  The 
Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also diagnostic code 5003); 5243 Intervertebral 
disc syndrome.  

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

1).  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2).  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

3).  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine;

4).  40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5).  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6).  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months, a 40 percent evaluation is in order.  
Finally, a maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.

The relevant evidence of record with regard to the Veteran's 
service-connected back disability includes VA treatment records, 
VA examination reports, private treatment records and written 
statements from the Veteran. 

Shortly after the Veteran claimed entitlement to an increased 
rating for her service-connected back disability she was afforded 
a VA examination.  During that examination, conducted in December 
2005, the examiner noted that the Veteran had a spinal fusion 
while in service in July 2004.  The Veteran stated that her 
sciatic pain was gone, but that she still had constant pain, 
stiffness and radiation of pain to her left leg.  She denied 
using any assistive devices and stated that she can stand for 
twenty minutes, walk five blocks, sit for one hour, drive for one 
hour and was able to ski.  She indicated that she was not able to 
work out in the gym, run or lift weights without increased lumbar 
spine pain.  She did not claim to have lost any days from work 
over the previous year.  She also indicated that she was able to 
dress, bathe, groom, eat, toilet, walk and transfer without 
limitation of motion, weakness or loss of function.  Range of 
motion studies conducted during the examination indicated flexion 
to 90 degrees with stiffness of recovery but no pain, extension 
to 30 degrees without pain, left and right lateral flexion to 30 
degrees without pain and left and right lateral rotation to 30 
degrees.  Reflexes were normal and radiographic imagery showed a 
pedicle screw fixation at L5-S1, with 10mm spondylolesthesis and 
L5 laminectomy.  Other disc heights and vertebral body heights 
were preserved and mineralization appeared normal.  

VA treatment records from February 2006, including radiographic 
imagery, show a stable appearance of the L5-S1 fusion, with grade 
1 spondylolisthesis, unchanged in relationship from the previous 
study.  

In her December 2006 Substantive Appeal (VA Form 9) the Veteran 
stated that her current rating was not indicative of her level of 
pain or how much her service-connected degenerative disc disease 
reduces her quality of life and difficulty in everyday functions.  

In May 2007 the Veteran was afforded an additional comprehensive 
and thorough VA examination for her service-connected 
degenerative disc disease.  During that examination the Veteran 
stated that her back pain is constant and is manifested by a dull 
pulling sensation and by a sharp stabbing pain from the right 
buttock to the right mid-calf.  She stated that if she sits for a 
long period of time she gets the sharp stabbing pain.  She stated 
that her condition also flares up if she tries to work out, walks 
over 15 minutes, drives long distances or sits too long.  She 
stated that the pain is her only problem and denied any 
additional limitation of motion or functional impairment during 
the flare-ups.  The examiner stated that there was evidence of 
stiffness and pain, specifically at the low back belt-line and 
below.  No muscle spasms were noted and the spine was normal in 
appearance.  The Veteran's gait was antalgic and there was no 
abnormal spinal curvature.  Muscle tone and neurologic 
examination were normal.  Range of motion studies indicated 
flexion to 50 degrees with pain thereafter and pain after 
repetitive motion.  No additional loss of motion on repetitive 
use was indicated.  Extension was to 30 degrees, without any 
pain.  Left and right lateral flexion was to 30 degrees without 
pain, as was left and right lateral rotation.  The examiner 
diagnosed the Veteran with stable fusion and internal fixation 
for degenerative disc disease and spondylolisthesis at L5-S1, and 
stated that there were no significant effects on the Veteran's 
usual occupation or usual daily activities.  

In a July 2007 written statement the Veteran stated that she is 
unable to perform certain exercise activities due to her back 
pain.  She also stated that she has been authorized to wear 
sneakers in her office due to her back pain.  VA treatment 
records from June 2007 are negative for complaints of or 
treatment for back pain.  The Veteran did report having pain from 
menstrual cramps, for which she was prescribed Vicodin.  This has 
not been prescribed for back pain.  

The evidence of record reflects that a rating in excess of 10 
percent for the Veteran's degenerative disc disease, L5-S1, is 
not warranted prior to May 7, 2007.  Specifically, the medical 
evidence from that time does not demonstrate that forward flexion 
of the Veteran's thoracolumbar spine was limited to 60 degrees or 
less.  Furthermore, the Veteran did not demonstrate a combined 
range of motion of the thoracolumbar spine less than 120 degrees, 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reserve lordosis or 
abnormal kyphosis.  Additionally, the Veteran's symptoms of pain, 
weakness, fatigability, instability and weight-bearing were not 
severe enough to cause functional impairment warranting a higher 
rating, even when accounting for symptoms during flare-ups.  

However, the Board does note that the medical evidence of record, 
specifically the May 2007 VA examination report, indicates a 
worsening in the Veteran's range of motion.  Findings in that 
report indicate that flexion of the Veteran's thoracolumbar spine 
was limited to 50 degrees, with pain thereafter.  Accordingly, 
the Board finds that a 20 percent rating is warranted beginning 
from the date of that examination.  However, based on the medical 
evidence of record, the Board finds that there is no competent 
medical evidence to warrant a rating in excess of 20 percent for 
any point during the appeal period.  The findings demonstrated do 
not indicate that flexion of the Veteran's thoracolumbar spine 
has been limited to 30 degrees or less and nothing in the record 
indicates that the Veteran has been diagnosed with any form of 
ankylosis.  

The Board acknowledges that the Veteran has chronic low back 
pain, and thus recognizes the application of 38 C.F.R. §§ 4.40 
and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  These additional limitations are taken into 
consideration by the ratings assigned, and even accounting for 
that limitation the Veteran's degenerative disc disease does not 
warrant a higher evaluation.  In so finding, the Board notes that 
the May 2007 examiner specifically noted the point of onset of 
painful motion, and those points were considered as the extent of 
motion.  The December 2005 examiner also described which 
excursions of motion were accompanied by pain.  

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of her back disability, the regulations 
also mandate that a separate rating should be considered for any 
associated objective neurologic abnormalities of the disability 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  The 
Board notes that the objective medical evidence of record does 
not indicate that the Veteran has any neurological symptomatology 
associated with her back disorder.  In so finding, the Board 
notes that the May 2007 examiner noted no radiation of pain into 
the lower extremities, and examination of the lower extremities 
revealed full motor strength, normal muscle tone, no atrophy, and 
normal sensory examination and reflexes.  

Finally, the Board notes that a higher rating of 20, 40 or 60 
percent may be assigned with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months, of at least 4 weeks but less than 6 weeks 
during the past 12 months, or of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  As 
noted above, there is no evidence that a physician has ever 
ordered bed rest due to the Veteran's back problems.  

In sum, the evidence indicates that the current ratings 
contemplate fully the reported symptoms, and that such symptoms 
do not more nearly approximate the criteria for any higher 
rating.  

Major Depressive Disorder

The Veteran first claimed entitlement to service connection for 
generalized anxiety disorder in August 2005.  A February 2006 
rating decision granted entitlement to service connection for 
major depressive disorder and assigned a 30 percent rating 
effective from September 30, 2005, the day after the Veteran's 
release from her second period of service.  The Veteran submitted 
a Notice of Disagreement (NOD) with that decision in June 2006.  
The RO issued a Statement of the Case (SOC) in November 2006 and 
the Veteran filed a Substantive Appeal (VA Form 9) in December 
2006, perfecting her appeal on that issue. 

The Veteran's psychiatric disorder is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434.  
Under the General Rating Formula for psychiatric disabilities, a 
30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when there is occupation and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, but is not determinative in and of itself, of the 
percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or an inability 
to function in almost all areas (e.g., stays in bed all day, no 
job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., avoiding friends, neglecting family, 
inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

The relevant evidence of record associated with the claim file 
includes VA examination reports, VA treatment records, private 
treatment records and written statements from the Veteran.

The Veteran was afforded a comprehensive VA examination in 
January 2006.  During that examination the examiner noted that 
the Veteran's service treatment records confirm treatment for 
depression and anxiety, including one inpatient hospitalization.  
With regard to social relationships the examiner noted that the 
Veteran has friends from her military career, but that she 
usually is only in touch with them by phone.  He noted that she 
did not belong to any social organizations.  He also noted that 
she spends most of her time working full-time and raising her 
sons and that she finds her job very stressful.  The examiner 
also noted that the Veteran was currently on anti-psychotic and 
anti-anxiety medication.  Psychiatric examination indicated that 
the Veteran was clean, neatly groomed and appropriately dressed.  
The examiner noted that she was initially withdrawn and guarded 
and that her speech was spontaneous.  Her affect was constricted 
and her mood was anxious, depressed and dysphoric.  Attention was 
intact and the Veteran was oriented to person, place and time.  
Thought process was relevant, thought content was unremarkable 
and there was no evidence of delusions.  Judgment was intact and 
intelligence was average.  The Veteran was aware that she has a 
problem.  Severe sleep impairment was noted, and mild 
inappropriate behavior was noted, specifically with regard to 
anxiety when dealing with males.  There was no obsessive or 
ritualistic behavior, no suicidal ideation, no homicidal ideation 
and no impairment of impulse control.  The examiner stated that 
the Veteran did not have any problem with activities of daily 
living.  Remote and recent memory were normal, but immediate 
memory was mildly impaired.  Psychological testing revealed 
consistent findings.  The examiner stated that the Veteran did 
have problems related to occupational functioning, specifically 
decreased concentration, poor social interaction and anxiety 
bordering on panic when confronted with angry men.  A GAF score 
of 51 was assigned.  

VA treatment records from January 2006 indicate consistent 
findings.  The Veteran reported difficulty sleeping and anxiety.  
A GAF score of 50 was assigned.  Subsequent VA treatment records 
from February 2006 through September 2006 indicate continued 
treatment for the Veteran's psychiatric conditions.  Nightmares, 
anxiety and depression were noted.  A GAF score of 49 was 
assigned in August 2006 and a GAF score of 54 was assigned in 
September 2005.  VA treatment records from April 2007 indicate 
that the Veteran was doing significantly better.  She reported 
that she was no longer having panic attacks and that things were 
going well at her job.  She also stated that she had not had any 
extreme episodes of anxiety recently, but that she was still not 
sleeping well.  

Private treatment records from August 2006 indicate depressed 
affect with social difficulties and mild paranoia.  A GAF of 55-
60 was assigned at that time.  The Veteran stated that she felt 
tearful and helpless and reported poor sleep.  Suicidal ideation 
was noted without plan or intent.  Records from September 2006 
and October 2006 show consistent symptoms and improvement.  
Subsequent private treatment records from May 2007 indicate that 
the Veteran did not have suicidal ideation.  She stated that her 
medication was helpful with her depression.  

In a July 2007 written statement the Veteran stated that she has 
difficulty attending counseling and that she has been frustrated 
being prescribed so many medications.  She also stated that her 
office manager has made every attempt to help her through her 
difficulties, but that at any other job she would have been 
fired.  She also stated that she does not date because she is 
afraid of men and that she has difficulty sleeping and suffers 
from anxiety attacks.  

The Veteran was afforded another comprehensive VA examination in 
May 2007.  During that examination the Veteran stated that she 
has a few friends that she socializes with regularly.  She stated 
that she was currently enjoying her job, but occasionally finds 
it difficult since she is the only female in her position in the 
entire state.  She also stated that she continues to have 
difficulty sleeping and experiences nightmares.  She also 
complained of having an anxious mood on a fairly frequent basis 
and stated that this makes it difficult to concentrate and get 
work done.  On mental status examination the examiner noted that 
the Veteran was casually dressed and nicely groomed.  Eye contact 
was good and the Veteran's attitude was cooperative, but intense.  
The Veteran stated that she has regular suicidal ideation, but 
reported no intent to plan and stated that she has a strong 
prohibition against following through on these thoughts due to 
her children.  She also stated that she often prefers to be alone 
and worries about her anger control, specifically towards her 
children.  The examiner stated that the Veteran's symptoms impact 
her occupational functioning minimally and impair her social 
functioning to a moderate degree.  A GAF score of 55 was 
assigned.  

After a careful review of the evidence, the Board finds that the 
criteria for a 50 percent rating are met.  This is based 
primarily on evidence showing overall moderate symptoms, but 
including some symptomatology consistent with a 70 percent 
rating, such as suicidal ideation.  While much of the Veteran's 
symptomatology is consistent with the 30 percent level, and many 
of the criteria for the 50 percent level are not met, overall, 
the symptoms more nearly approximate the criteria for the 50 
percent level than the current 30 percent level.  

However, a preponderance of the evidence is against the 
assignment of any higher rating.  In so finding, the Board 
concedes that the May 2007 examiner did report suicidal ideation, 
but also noted no intent or plan, and stated that she has a 
strong prohibition against following through on these thoughts 
due to her children.  The January 2006 examiner noted no suicidal 
ideation, no homicidal ideation.  

The evidence is not consistent with obsessional rituals which 
interfere with routine activities.  The January 2006 examiner 
specifically noted no obsessive or ritualistic behavior.  

The evidence is not consistent with speech that is intermittently 
illogical, obscure, or irrelevant.  The January 2006 examiner 
noted that speech was spontaneous, thought process was relevant, 
thought content was unremarkable, and there was no evidence of 
delusions.  The January 2006 examiner found that judgment was 
intact, and the Veteran was aware that she has a problem.    

The evidence is not consistent with near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  While the January 2006 examiner 
noted that her mood was anxious, depressed and dysphoric, no 
panic attacks were reported. 

The evidence is not consistent with impaired impulse control 
(such as unprovoked irritability with periods of violence).  The 
May 2007 examiner noted that she stated that she often prefers to 
be alone and worries about her anger control, specifically 
towards her children.  However, there is no indication that she 
has actually experienced periods of violence or impaired impulse 
control.  Moreover, the January 2006 examiner noted no impairment 
of impulse control.  

The evidence is not consistent with spatial disorientation, 
neglect of personal appearance and hygiene.  The May 2007 
examiner noted that the Veteran was casually dressed and nicely 
groomed.  Eye contact was good and the Veteran's attitude was 
cooperative, but intense.  

The evidence is not consistent with a difficulty in adapting to 
stressful circumstances (including work or a work-like setting).  
The January 2006 examiner stated that the Veteran did have 
problems related to occupational functioning, specifically 
decreased concentration, poor social interaction and anxiety 
bordering on panic when confronted with angry men.  However, 
while the May 2007 examiner noted that she complained of having 
an anxious mood on a fairly frequent basis and stated that this 
makes it difficult to concentrate and get work done, he also 
noted that she was currently enjoying her job, but occasionally 
finds it difficult since she is the only female in her position 
in the entire state.  Overall, while the Veteran does experience 
stress in certain circumstances on the job, she appears to be 
able to adapt appropriately.  Indeed, the May 2007 examiner noted 
that the Veteran's symptoms impact her occupational functioning 
only minimally.

The evidence is not consistent with an inability to establish and 
maintain effective relationships.  The January 2006 examiner 
stated that the Veteran did not have any problem with activities 
of daily living.  The May 2007 examiner noted that the Veteran's 
symptoms impair her social functioning to a moderate degree.  
This is entirely consistent with a 50 percent rating.  

The Board acknowledges that the January 2006 examiner found that 
there was severe sleep impairment.  The May 2007 also noted sleep 
disturbance and nightmares.  However, sleep impairment is 
contemplated under the criteria for the 30 percent rating, and 
does not suggest entitlement to any higher rating.  

The Board also acknowledges that the January 2006 examiner noted 
mildly inappropriate behavior, specifically with regard to 
anxiety when dealing with males.  Grossly inappropriate behavior 
is a criterion for the 100 percent level.  However, mildly 
inappropriate behavior is not the equivalent of grossly 
inappropriate behavior.  While this is symptomatology of the type 
contemplated for the 100 percent level, it is not of the 
specified degree.  Overall, the findings do not reflect symptoms 
of the degree contemplated for a 100 percent rating, and do not 
more nearly approximate the criteria for any rating higher than 
50 percent.  

Finally, the Board notes that the GAF scores assigned have 
generally ranged from 51 to 60, with a few lower scores.  Scores 
in this range are defined as moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  These scores 
are consistent with the 50 percent rating assigned.  In sum, 
while the evidence supports a 50 percent rating for major 
depressive disorder, the criteria for a rating higher than 50 
percent are not more nearly approximated than those for the 50 
percent level.  

Other Considerations

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson, 12 Vet. App. at 126 (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart, the Court extended entitlement to 
staged ratings to claims for increased disability ratings where 
"the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings."  21 Vet. App. 505, 511 (2007).  Here, the 
Board has assigned a staged rating for the Veteran's degenerative 
disc disease of the lumbar spine.  However, as the major 
depressive disorder and diverticulosis have not significantly 
changed, uniform evaluations are warranted.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on clinical 
evaluation.  Significantly, rating criteria include higher 
ratings where symptomatology of the appropriate degree is 
demonstrated.  


ORDER

An initial rating in excess of 10 percent for diverticulosis is 
denied.

Prior to May 7, 2007, a disability rating in excess of 10 percent 
for degenerative disc disease, L5-S1, status post laminectomy is 
denied.

Since May 7, 20007, a disability rating of 20 percent, but not 
higher, for degenerative disc disease, L5-S1, status post 
laminectomy is granted.  

A disability rating of 50 percent, but not higher for major 
depressive disorder is granted.  



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


